Name: Commission Regulation (EC) No 1127/2001 of 7 June 2001 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32001R1127Commission Regulation (EC) No 1127/2001 of 7 June 2001 altering the export refunds on milk and milk products Official Journal L 153 , 08/06/2001 P. 0021 - 0026Commission Regulation (EC) No 1127/2001of 7 June 2001altering the export refunds on milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 31(3), last indent thereof,Whereas:(1) The export refunds on milk and milk products were fixed by Commission Regulation (EC) No 1024/2001(3).(2) It follows from the application of the detailed rules contained in Regulation (EC) No 1024/2001 to the information known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein,HAS ADOPTED THIS REGULATION:Article 1The export refunds referred to in Article 31 of Regulation (EC) No 1255/1999 on products exported in the natural state, as fixed in the Annex to Regulation (EC) No 1024/2001 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein.Article 2This Regulation shall enter into force on 8 June 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 140, 24.5.2001, p. 58.ANNEXto the Commission Regulation of 7 June 2001 altering the export refunds on milk and milk products>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2032/2000 (OJ L 243, 28.9.2000, p. 14).The other destinations are defined as follows:L02 Switzerland, Liechtenstein,L03 Ceuta, Melilla, Iceland, Norway, Andorra, Gibraltar, Holy See (often referred to as Vatican City), Malta, Turkey, Estonia, Latvia, Lithuania, Poland, Czech Republic, Slovakia, Hungary, Romania, Bulgaria, Canada, Cyprus, Australia and New Zealand,L04 Albania, Slovenia, Croatia, Bosnia and Herzegovina, Yugoslavia and the Former Yugoslav Republic of Macedonia,L05 all destinations except Poland and the United States of America.970 includes the exports referred to in Articles 36(1)(a) and (c) and 44(1)(a) and (b) of Commission Regulation (EC) No 800/1999 (OJ L 102, 17.4.1999, p. 11) and exports under contracts with armed forces stationed on the territory of a Member State which do not come under its flag.